Filed 10/21/15 P. v. Hampton CA2/4
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   SECOND APPELLATE DISTRICT

                                                DIVISION FOUR


THE PEOPLE,                                                          B259664

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                      Super. Ct. No. YA088557)
         v.

ANTHONY L. HAMPTON,

         Defendant and Appellant.




         APPEAL from a judgment of the Superior Court of Los Angeles County,
Eric C. Taylor, Judge. Affirmed.
         James C. Huber, under appointment by the Court of Appeal, for Defendant
and Appellant.
         No appearance for Plaintiff and Respondent.
      Defendant and appellant Anthony L. Hampton appeals from the judgment
entered following his no contest plea to a single count of robbery. (Pen. Code,
§ 211.)1 We affirm.


              FACTUAL AND PROCEDURAL BACKGROUND2
      On October 3, 2013, Hampton entered a Burger King restaurant in Los
Angeles County. Maria Andrade, her husband Victor Ramos, and their young
daughter were seated around a table in the restaurant. Hampton grabbed Andrade’s
purse from the table and fled the restaurant. Ramos chased Hampton and grabbed
his wife’s purse. Hampton struck Ramos in the head, causing Ramos to bleed.
Ramos released his grip on the purse, and Hampton resumed his flight.
      Shortly afterwards, deputies of the Los Angeles County Sheriff’s
Department observed Hampton running down the street, the purse in his hand,
being pursued by Ramos. Hampton was apprehended by deputies and taken into
custody at approximately 4:30 p.m. Soon after his arrest, Hampton made self-
incriminating statements to the arresting officers. Hampton gave a statement to
law enforcement the following morning, at approximately 8:00 a.m. on October 4,
after waiving his Miranda rights. (Miranda v. Arizona (1966) 384 U.S. 436.)
      On October 7, 2013, a complaint was filed charging Hampton with one
count of robbery in violation of section 211, and one count of resisting,
obstructing, or delaying a peace officer in violation of section 148, subdivision
(a)(1). The case was called for a preliminary hearing on November 18, 2013, and
Hampton was held to answer on both counts. On December 3, 2013, Hampton was


1
      Unless otherwise specified, statutory references are to the California Penal Code.
2
      The facts are taken from the preliminary hearing transcript.


                                           2
charged by information with robbery (§ 211) and resisting, obstructing, or delaying
a peace officer (§ 148, subd. (a)(1)). The information further alleged that Hampton
had suffered three prior convictions for robbery (§ 211) and one prior conviction
for first degree burglary (§ 459), charged as prior serious or violent felony
convictions (§§ 1192.7, 667.5, subd. (c)), as strikes under the Three Strikes law
(§§ 667, subds. (b)-(i), 1170.12, subds. (a)-(d)), and as prior serious felony
convictions (§ 667, subd. (a)(1)). The information also alleged that Hampton
served seven prior prison terms (§ 667.5, subd. (b)). Hampton subsequently made
two motions to represent himself pursuant to Faretta v. California (1975) 422 U.S.
806, both of which were denied. The court granted Hampton’s Pitchess motion
and held an in camera review. (Pitchess v. Superior Court (1974) 11 Cal. 3d 531.)
          On August 26, 2014, Hampton entered into a plea agreement in which he
agreed to plead no contest to the robbery count, admit to the prior robbery
convictions, and receive a sentence of 19 years. The charged violation of section
148, subdivision (a)(1) was dismissed. Hampton was sentenced to a term of 19
years, consisting of the low term of two years, doubled by reason of his prior
strike, plus three five-year enhancements pursuant to section 667, subdivision
(a)(1).
          Hampton filed a notice of appeal and request for certificate of probable
cause on October 9, 2014. The court granted his request for a certificate of
probable cause. After review of the record, Hampton’s court-appointed counsel
filed an opening brief on May 4, 2015 requesting that this court independently
examine the record pursuant to the holding of People v. Wende (1979) 25 Cal. 3d
436, 441 (Wende). On May 20, 2015, Hampton filed a supplemental brief in which
he raised two arguments. He raised a Fourth Amendment violation, arguing that
his post-arrest probable cause determination was not signed by a judicial officer,



                                             3
and thus that no timely probable cause determination had been made prior to his
arraignment. Hampton further argued that his arraignment was untimely.


                                     DISCUSSION
      Both of Hampton’s contentions are without merit. Turning first to the issue
of Hampton’s unsigned probable cause determination, we note that Hampton has
forfeited this issue by failing to raise it in the trial court. A defendant’s failure to
raise a claim in the trial court that he was not provided with a determination of
probable cause in a timely manner following his arrest forfeits the claim on appeal.
(See People v. Lewis (2008) 43 Cal. 4th 415, 443-445, overruled on other grounds
by People v. Black (2014) 58 Cal. 4th 912, 919-920.) Moreover, the United States
Supreme Court has emphasized “the established rule that illegal arrest or detention
does not void a subsequent conviction. [Citations.]” (Gerstein v. Pugh (1975) 420
U.S. 103, 119.) Thus, “a conviction will not be vacated on the ground that the
defendant was detained pending trial without a determination of probable cause.
[Citations.]” (Ibid.) Hampton’s detention on an allegedly defective probable cause
determination does not obviate his subsequent conviction.
      Turning next to the purported delay in Hampton’s arraignment,3 we likewise
find no error. Section 825 requires that a defendant arrested pursuant to a warrant
must be arraigned “without unnecessary delay, and, in any event, within 48 hours
after his or her arrest, excluding Sundays and holidays.” (§ 825, subd. (a)(1).)
Similarly, section 849 requires that a defendant arrested without a warrant be taken
before a magistrate “without unnecessary delay” but makes no mention of the 48


3
       According to Hampton’s supplemental brief, he was detained on Thursday,
October 3, 2013, and was not arraigned until “the following Tuesday,” October 7.
However, October 7, 2013 fell on a Monday. According to court records, the case was
filed on October 7.

                                            4
hour limitation set forth in section 825. (§ 849, subd. (a); see also People v.
Bonillas (1989) 48 Cal. 3d 757, 787, fn. 11.) Hampton was arrested without a
warrant.
       First, we reject Hampton’s claim because a delay in taking an arrestee before
a magistrate for purposes of an arraignment cannot be raised for the first time on
appeal. (People v. Gillette (1959) 171 Cal. App. 2d 497, 505; People v. Tennyson
(1954) 127 Cal. App. 2d 243, 246 [appellant’s contention that he was not taken
before a magistrate within the time limits specified by section 849 could not be
raised for the first time on appeal].) The record does not disclose that Hampton
ever raised this point in the trial court.
       Even if not forfeited, a mere delay in the arraignment of a criminal
defendant “does not immunize a defendant from prosecution. [Citation.]” (Lozoya
v. Superior Court (1987) 189 Cal. App. 3d 1332, 1345.) The failure of an arresting
officer to provide a defendant with a timely arraignment “reflects against the
legality of the detention, rather than the legality of the subsequent prosecution.”
(People v. Valenzuela (1978) 86 Cal. App. 3d 427, 430.) Indeed, “[n]either sections
825 nor 849 contain any language authorizing or requiring a dismissal of a
prosecution by reason of delay in arraignment.” (Ibid.) Instead, the general rule is
that when a reversal after a conviction is sought on the basis of a pre-arraignment
delay, “‘[a] violation of a defendant’s right to be taken before a magistrate within
the time specified by the law does not require a reversal unless he shows that
through such wrongful conduct he was deprived of a fair trial or otherwise suffered
prejudice as a result thereof.’” (Id. at p. 431; see also People v. Ruiz (1961) 196
Cal. App. 2d 695, 703 [holding that an asserted “unnecessary delay” in taking the
appellant before a magistrate did not constitute a sound ground for an attack on the
appellant’s conviction absent “a showing of a prejudicial effect” arising
therefrom].)

                                             5
      No such showing of prejudice has been made here. Hampton’s conviction
stemmed from his no contest plea. Hampton made self-incriminating statements
soon after his arrest and after receiving a Miranda warning, but prior to his
appearance before a magistrate. There is no evidence that the alleged delay
resulted in prejudice to Hampton. (See People v. Vick (1970) 11 Cal. App. 3d 1058,
1068 [a delay in the appellant’s arraignment under section 825 did not prejudice
the appellant where the appellant “freely gave information before he was arrested”
indicating his guilt and later confessed after his arrest and after receiving a
Miranda warning].)
      We have examined the entire record and conclude that no arguable issues
exist, and that Hampton has, by virtue of his counsel’s compliance with the Wende
procedure and our review of the record, received adequate and effective appellate
review of the judgment entered against him in this case. (Smith v. Robbins (2000)
528 U.S. 259, 278; People v. Kelly (2006) 40 Cal. 4th 106, 112-113.) We therefore
affirm the judgment of the trial court.
                                           //
                                           //
                                           //
                                           //
                                           //
                                           //
                                           //
                                           //
                                           //
                                           //
                                           //



                                           6
                   DISPOSITION
The judgment is affirmed.
NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                WILLHITE, J.




We concur:




EPSTEIN, P. J.




COLLINS, J.




                            7